 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     JOANN BERNAL
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 1:19-cr-00143-DAD-BAM
                                         )
11                     Plaintiff,        )                 REQUEST FOR MODIFICATION OF
                                         )                 THE PRETRIAL RELEASE CONDITION
12                                       )                 OF THE LOCATION MONITORING
     vs.                                 )                 COMPONENT AND ORDER THEREON
13                                       )
                                         )
14   JOANN BERNAL,                       )
                                         )
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           Defendant JOANN BERNAL, by and through her Attorney of Record, CAROL MOSES,

19   hereby requests a Pretrial Release Modification that allows a change in the location monitoring

20   component of Ms. Bernal’s Pretrial Release Conditions due to her constantly changing
21   obligations to her children’s school requirements, Ms. Bernal’s work requirements, Court ordered

22   counseling requirements, random substance abuse testing and Child Protective Services classes.

23           On June 24, 2019, Ms. BERNAL was released from custody with release conditions. She

24   was placed on House Arrest with a location monitoring ankle device.

25           Ms. Bernal has three children, ages 15, 14 and 12. The two oldest go to Lemoore High

26   School and the youngest attends Liberty Middle School in Lemoore. The family lives in Armona.
27   It takes 20 minutes to get in and out of school traffic and Ms. BERNAL has to go to two schools

28   to get her children to school. Ms. Bernal is a single mother of three minor children.


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING COMPONENT                                                   1
 1           Ms. Bernal recently regained custody of her children after her arrest. She has enrolled her

 2   children in school and this Court granted Ms. Bernal’s request for modification of Pretrial

 3   Conditions to allow her to be absent from her home for two hours per day so that she may take

 4   her children to school in the morning beginning at approximately 7:20 AM to 8:20 AM and then

 5   again from 2:45 PM to 3:45 PM. This allows Ms. Bernal to take and pick her children up from

 6   their two schools at the end of their school day.

 7           Additionally, Ms. Bernal is required to participate in counseling for substance abuse and

 8   mental health, as well as random substance abuse testing. She is also required to attend meetings

 9   with CPS (Child Protective Services) and to take parenting classes weekly. She had to quit her job

10   at Central Valley Meats due to her obligations to the Court and the company’s unwillingness to

11   be flexible with her schedule. Ms. Bernal is in the process of getting hired with Popeye’s

12   Chicken, which may require her to work varying shifts.

13           It is the opinion of Pretrial Services Officer Frank Guerrero that a modification of the

14   location monitoring component for Ms. Bernal is in order due to changed circumstances which

15   require Ms. Bernal to be many different places and many different times and the difficulty in

16   keeping up with the changing schedules Ms. Bernal’s obligations requires. Officer Guerrero

17   reports that Ms. Bernal has managed to remain in full compliance with all that has been asked of

18   her and is in complete support of this modification request.

19           The proposed modification of the location monitoring component of the Pretrial Release

20   Conditions for Ms. Bernal is from:
21   HOME DENTENTION: You must remain inside your residence at all times except for

22   employment; education; religious services; medical, substance abuse, or mental health treatment;

23   attorney visits; court appearances; court-ordered obligations; or other activities pre-approved by

24   the Pretrial Services Officer,

25   TO:

26   CURFREW: You must remain inside your residence every day from 8:00 p.m. to 6:00 a.m., or as
27   adjusted by the Pretrial Services Officer for medical, religious services, employment or court

28   ordered obligations.


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING COMPONENT                                                      2
 1           The proposed curfew should sufficiently address Ms. Bernal’s constantly changing

 2   schedules, with only an occasional adjustment for last-minute issues. Assistant United States

 3   Attorney Justin Gilio has no objection to this modification of Pretrial Conditions of Release for

 4   Ms. Bernal.

 5           All other terms and conditions of Pretrial Release will stay in the same force and effect.

 6

 7

 8   Dated: August 16, 2019                                  /s/Carol Ann Moses
                                                            CAROL ANN MOSES
 9                                                          Attorney for Defendant
10                                                          JOANN BERNAL

11

12                                                    ORDER

13           The Court accepts the above Proposed Order and adopts its terms as the Order of this

14   Court in case no. 1:19-cr-00143-DAD-BAM. Accordingly, Ms. BERNAL’s conditions of Pretrial

15   Release are modified as follows:

16
                  1. Conditions of Release for Ms. BERNAL are hereby modified as to the location
17                   monitoring component to reflect that Ms. Bernal is now on CURFEW and is
                     ordered as follows:
18
                              CURFEW: You must remain inside your residence every day from 8:00
19                            p.m. to 6:00 a.m., or as adjusted by the Pretrial Services Officer for
20                            medical, religious services, employment or court ordered obligations.
                  2. All other Pretrial Conditions of Release will remain in full force and effect.
21

22
     IT IS SO ORDERED.
23
         Dated:     August 19, 2019                             /s/ Barbara   A. McAuliffe            _
24
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING COMPONENT                                                      3
